Exhibit 10.2

DRESSER-RAND GROUP INC.

STANDARD TERMS AND CONDITIONS FOR

RESTRICTED STOCK

These Standard Terms and Conditions apply to any Award of restricted Common
Shares (the “Restricted Shares”) granted to an employee of the Company under the
Dresser-Rand Group Inc. 2008 Stock Incentive Plan, as amended (the “Plan”), on
or after January 1, 2013, which are evidenced by a Grant Notice or an action of
the Committee that specifically refers to these Standard Terms and Conditions.

 

1. TERMS OF RESTRICTED SHARES

 

  A. Dresser-Rand Group Inc., a Delaware corporation (the “Company”) has granted
to the Grantee named in the Grant Notice provided to said Grantee herewith (the
“Grant Notice”) an award of a number of Restricted Shares (the “Award”) of the
Company’s common stock, $0.01 par value per share specified in the Grant Notice.
The Award is the terms and subject to the conditions set forth in the Grant
Notice, these Standard Terms and Conditions, and the Plan, each as amended from
time to time. For purposes of these Standard Terms and Conditions and the Grant
Notice, any reference to the Company shall, unless the context requires
otherwise, include a reference to any Affiliate, as such term is defined in the
Plan. Capitalized terms not defined in this document have the meaning given to
them in Plan or Grant Notice.

 

  B. In the event there is a conflict between these Standard Terms and
Conditions or the applicable Grant Notice and applicable local law, local law
shall govern.

 

2. VESTING OF RESTRICTED STOCK

The Restricted Shares are subject to forfeiture and may not be sold, assigned,
transferred, pledged or otherwise directly or indirectly encumbered or disposed
of (collectively, “Transferred”) until the expiration of a “Period of
Restriction” specified in the Grant Notice. Except as otherwise provided herein,
the Period of Restriction shall expire on each of the dates set forth in the
Grant Notice as long as the Grantee remains an employee of the Company or other
service provider to the Company on the applicable vesting date.

Notwithstanding anything contained in these Standard Terms and Conditions to the
contrary:

 

  A. If the Grantee’s employment terminates by reason of death or Disability
during the Period of Restriction, a pro rata portion of the Restricted Shares
subject to the next vesting date shall become nonforfeitable, and unless
otherwise determined by the Committee, the remaining Restricted Shares shall be
forfeited as of the date of such termination. For this purpose, “pro-rata
portion” means a percentage, where the numerator is the number of days between
(a) the later of the grant date or last vesting date and (b) the Grantee’s
termination, and the denominator is the number of days between (y) the later of
the grant date or the last vesting date and (z) the final vesting date.



--------------------------------------------------------------------------------

  B. Subject to Section 8, if the Grantee’s employment terminates due to the
Grantee’s Retirement (as defined in Section 16.G below), the Restricted Shares
shall continue to vest and become nonforfeitable under the schedule described in
the Grant Notice; provided, however, that if the Grantee’s Retirement is less
than twelve (12) months after the Grant Date, only the following portion of the
Restricted Shares shall continue to vest under the schedule described in the
Grant Notice: (x) the number of Restricted Shares granted hereunder,
(y) multiplied by a fraction, (I) the numerator of which is the number of full
days from the Grant Date through the date of Retirement, and (II) the
denominator of which is 365. The remaining Restricted Shares shall be forfeited
as of the date of such Retirement.

 

  C. If the Grantee’s employment terminates for any reason other than death,
Disability or Retirement, any Restricted Shares held by the Grantee for which
the Period of Restriction has not then expired shall be forfeited as of the date
of such termination.

 

3. RIGHTS AS STOCKHOLDER/LEGEND

The Grantee shall have the right to vote the Restricted Shares, but shall
otherwise enjoy none of the rights of a stockholder (including the right to
receive dividends or equivalent payments) during the Period of Restriction.

The Restricted Shares shall be registered in the Grantee’s name on the Grant
Date through a book entry credit in the records of the Company’s transfer agent,
but shall be recorded as restricted non-dividend paying shares of Common Shares
until the expiration of the Period of Restriction. Upon the expiration of the
Period of Restriction with respect to any Restricted Shares, the Company shall
instruct its transfer agent to record such shares as unrestricted. In the event
any stock certificates are issued in respect of the Restricted Shares during the
Period of Restriction, such certificates shall bear a restrictive legend
determined by the Committee until the expiration of the Period of Restriction
with respect to such shares.

 

4. CHANGE IN CONTROL

The Restricted Shares shall be treated as follows if there is a Change in
Control:

 

  A. If the Restricted Shares are not continued, assumed or substituted by the
Grantee’s employer (or an Affiliate of such employer) that engages the Grantee
immediately following the Change in Control, the entire Restricted Shares shall
fully vest upon the occurrence of the Change in Control.

 

2



--------------------------------------------------------------------------------

  B. If the Restricted Shares are continued, assumed or substituted by the
Grantee’s employer (or an Affiliate of such employer) that engages the Grantee
immediately following the Change in Control, the Restricted Shares shall
continue to vest as provided in the Grant Notice; provided, however, that if the
Grantee’s employment is terminated other than for Serious Misconduct, or the
Grantee resigns for Good Reason, in either case within twelve months following
the Change in Control, the Restricted Shares shall fully vest upon such
termination or resignation.

For purposes hereof, the Restricted Shares shall be considered “assumed” if,
following the Change in Control, the Restricted Shares confer the right to
receive, for each Restricted Share held immediately prior to the Change in
Control, (i) the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Restricted Share held on the effective date of the Change in Control, or
(ii) common stock of the successor to the Company of substantially equivalent
economic value to the consideration received in the Change in Control by holders
of Common Stock for each share held on the effective date of the Change in
Control (as determined by the Committee in its discretion). The Restricted
Shares will be considered “substituted for” if the successor or acquiror
replaces the Restricted Shares with equity awards of substantially equivalent
economic value measured as of the date the Change in Control occurs (as
determined by the Committee in its discretion).

 

5. RESTRICTIONS ON RESALES OF SHARES

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the Grantee
or other subsequent transfers by the Grantee of any Restricted Shares, including
without limitation (a) restrictions under an insider trading policy,
(b) restrictions designed to delay and/or coordinate the timing and manner of
sales by the Grantee and other holders and (c) restrictions as to the use of a
specified brokerage firm for such resales or other transfers.

 

6. INCOME TAXES

The Company shall not instruct the transfer agent to remove the restrictions
applicable to any Restricted Shares at the expiration of the Period of
Restriction unless and until the Grantee has made arrangements satisfactory to
the Committee to satisfy applicable withholding tax obligations. Unless
otherwise permitted by the Committee, withholding shall be effected by
withholding Common Shares that vest on the applicable vesting date. The Grantee
acknowledges that the Company shall have the right to deduct any taxes required
to be withheld by law in connection with the vesting of the Restricted Shares
from any amounts payable by it to the Grantee (including, without limitation,
future cash wages).

 

3



--------------------------------------------------------------------------------

7. NON-TRANSFERABILITY OF AWARD

The Grantee represents and warrants that the Restricted Shares are being
acquired by the Grantee solely for the Grantee’s own account for investment and
not with a view to or for sale in connection with any distribution thereof. The
Grantee further understands, acknowledges and agrees that, except as otherwise
provided in the Plan, prior to their vesting, the Restricted Shares may not be
sold, assigned, transferred, pledged or otherwise directly or indirectly
encumbered or disposed of except to the extent expressly permitted hereby and at
all times in compliance with the U.S. Securities Act of 1933, as amended, and
the rules and regulations of the Securities Exchange Commission thereunder, and
in compliance with applicable state securities or “blue sky” laws and non-U.S.
securities laws. Unless permitted by the Committee, prior to their vesting, the
Restricted Shares may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated by the Grantee other than by will or the laws of
descent and distribution.

 

8. RESTRICTED ACTIVITIES

 

  A. By accepting the Restricted Shares, the Grantee acknowledges and agrees
that (i) the Company is engaged in a highly competitive business; (ii) the
Company has expended considerable time and resources to develop goodwill with
its customers, vendors, and others, and to create, protect, and exploit its
Confidential Information (as defined in Section 16.B below); (iii) the Company
must continue to prevent the dilution of its goodwill and unauthorized use or
disclosure of its Confidential Information to avoid irreparable harm to its
legitimate business interests; (iv) the Grantee’s participation in or direction
of the Company’s day-to-day operations and strategic planning are an integral
part of the Company’s continued success and goodwill; (v) in the period between
the Grantee’s notice to the Committee of the Grantee’s Retirement and the date
of the Grantee’s Retirement (the “Transition Period”), the Grantee will
participate in identifying a successor, transitioning his or her
responsibilities to and training a successor, and engaging in other transition
activities (the “Transition Process”); (vi) given the Grantee’s position and
responsibilities, including during the Transition Period, he or she necessarily
will be relying on and/or creating Confidential Information that belongs to the
Company and enhances the Company’s goodwill; during the Transition Process will
be transmitting Confidential Information to his or her successor; and in
carrying out his or her responsibilities, including during the Transition
Process, the Grantee in turn will be relying on the Company’s goodwill and the
disclosure by the Company to him or her of Confidential Information; (vii) the
Grantee will have access to Confidential Information, including concerning the
Transition Process, that could be used by any competitor of the Company in a
manner that would irreparably harm the Company’s competitive position in the
marketplace and dilute its goodwill; (viii) the Grantee’s engaging in any of the
Restricted Activities during the Restriction Period would result in the
inevitable disclosure or use of Confidential Information for the Competitor’s
benefit or to the detriment of the Company; (ix) the Grantee will return to the
Company upon Retirement all the Confidential Information, in whatever form or
media and all copies thereof, in his or her possession, custody, or control;
(x) by giving advance notice of his or her Retirement, the Grantee represents
that he or she will not engage in the Restricted Activities; (xi) the Company is
relying on such representation in providing the Grantee continuing access to
Confidential Information and authorizing him or her to engage in the Transition
Process and other activities that will create new and additional Confidential
Information during the Transition Period; and (xi) absent the Grantee’s
agreement to this Section 8, the Company would not authorize the Grantee to
participate in the Transition Process and engage in other activities that
provide access to or create new and additional Confidential Information in an
unfettered fashion; and would not provide for the continued vesting of the
Restricted Shares upon Retirement as provided for in Section 2.

 

4



--------------------------------------------------------------------------------

  B. The Company, by granting the Restricted Shares, and the Grantee, by
accepting the Restricted Shares, thus acknowledge and agree that during the
remaining term of the Grantee’s employment with the Company, including the
Transition Period, the Grantee (i) will receive Confidential Information that is
unique, proprietary, and valuable to the Company; (ii) will rely on and/or
create Confidential Information that is unique, proprietary, and valuable to the
Company; and (iii) will benefit, including without limitation by way of
increased earnings and earning capacity, from the goodwill the Company has
generated and from the Confidential Information.

 

  C. Accordingly, in consideration of the promises of the Company set out in
Section 8.B, the Restricted Shares, and the extended vesting of the Restricted
Shares upon Retirement as provided for in Section 2, the Grantee agrees that:

 

  1. He or she will not engage in any of the Restricted Activities (as defined
in Section 16.E below) during the Restriction Period (as defined in Section 16.F
below);

 

  2. If he or she engages in, or threatens to engage in, any of the Restricted
Activities during the Restriction Period or otherwise violates his or her
obligations under this Section 8, then (x) the Restricted Shares held by the
Grantee shall immediately be forfeited and canceled (regardless of whether then
vested or unvested) and (y) with respect to any Restricted Shares that have been
Transferred, the Grantee shall, at the Company’s option, immediately pay to the
Company the fair market value of the Restricted Shares at the time of vesting;

 

5



--------------------------------------------------------------------------------

  3. If he or she engages in, or threatens to engage in, any of the Restricted
Activities during the Restriction Period or otherwise violates his or her
obligations under this Section 8, the Company would not have an adequate remedy
at law and would be irreparably harmed and, accordingly, that the Company shall
be entitled to equitable relief, including preliminary and permanent injunctions
and specific performance, in the event the Grantee engages or threatens to
engage in any of the Restricted Activities during the Restriction Period or
otherwise violates his or her obligations under this Section 8, without the
necessity of posting any bond or proving special damages or irreparable injury;
and

 

  4. Neither Section 8.C.2 nor Section 8.C.3 constitute the Company’s exclusive
remedy for a breach or threatened breach of the Grantee’s obligations under this
Section 8, but shall be in addition to all other remedies available to the
Company at law or equity.

 

  D. By accepting the Restricted Shares, the Grantee acknowledges and agrees
that (i) the restrictions contained in this Section 8 are ancillary to an
otherwise enforceable agreement, including without limitation the mutual
promises and undertakings set out in Section 8.A and B, the Restricted Shares,
and the continued vesting of all or a portion of the Restricted Shares upon
Retirement as provided for in Section 2; (ii) the Company’s promises and
undertakings set out in these Standard Terms and Conditions, and in particular
Section 8.B, the Grant Notice, and the Plan, and the Grantee’s position and
responsibilities with the Company and his or her promises and undertakings set
out in Section 8.A, give rise to the Company’s interest in restricting the
Grantee’s post-Retirement activities; (iii) such restrictions are designed to
enforce the Grantee’s promises and undertakings set out in Section 8.A and his
or her common-law obligations and duties owed to the Company; (iv) the
restrictions are reasonable and necessary, are valid and enforceable, and do not
impose a greater restraint than necessary to protect the Company’s goodwill,
Confidential Information, and other legitimate business interests; (v) he or she
will immediately notify the Company in writing should he or she believe or be
advised that the provisions of this Section 8 are not, or likely are not, valid
and enforceable; (vi) he or she will not challenge the enforceability of this
Section 8; (vii) absent the Grantee’s agreement to this Section 8, the Company
would not authorize the Grantee to participate in the Transition Process and
engage in other activities that provide access to or create new and additional
Confidential Information in an unfettered fashion; and would not provide for the
continued vesting of all or a portion of the Restricted Shares upon Retirement
as provided for in Section 2.

 

6



--------------------------------------------------------------------------------

  E. The provisions of Section 2 providing for the continued vesting of all or a
portion of the Restricted Shares upon Retirement and this Section 8 are mutually
dependent and not severable, and the Grantee acknowledges and agrees that the
Company would not provide for the continued vesting of all or a portion of the
Restricted Shares upon Retirement as provided for in Section 2 but for the
Grantee’s promises set out in and the enforceability of this Section 8.
Accordingly, if Section 8 or any part of it is ever declared to be illegal,
invalid, or otherwise unenforceable in any respect by a court of competent
jurisdiction, then the Grantee agrees that (x) the Restricted Shares held by the
Grantee shall immediately be forfeited and canceled (regardless of whether then
vested or unvested) and (y) with respect to any Restricted Shares that have been
Transferred, the Grantee shall, at the Company’s option, immediately pay to the
Company the fair market value of the Restricted Shares at the time of vesting;
provided that if the scope of the restrictions in this Section 8 as to time,
geography, or scope of activities are deemed by court of competent jurisdiction
to exceed the limitations permitted by applicable law, the Grantee and the
Company agree that the restrictions so deemed shall be, and are, automatically
reformed to the maximum limitation permitted by such law.

 

9. THE PLAN AND OTHER AGREEMENTS

In addition to these Terms and Conditions, the Award shall be subject to the
terms of the Plan, which are incorporated into these Standard Terms and
Conditions by this reference. Certain capitalized terms not otherwise defined
herein are defined in the Plan. In the event of a conflict between the terms and
conditions of these Standard Terms and Condition and the Plan, the Plan
controls.

Subject to the next paragraph, the Grant Notice, these Standard Terms and
Conditions and the Plan constitute the entire understanding between the Grantee
and the Company regarding the Award, and any prior agreements, commitments or
negotiations concerning the Award are superseded.

The Award (including the terms described herein) are subject to the provisions
of the Plan and, if the Grantee is outside the U.S., there may be an addendum
containing special terms and conditions applicable to grants in the Grantee’s
country. The grant of the Restricted Shares to any such Grantee is contingent
upon the Grantee executing and returning any such addendum in the manner
directed by the Company.

 

10. NOT A CONTRACT FOR EMPLOYMENT.

Nothing in the Plan, in the Grant Notice, these Standard Terms and Conditions or
any other instrument executed pursuant to the Plan shall confer upon the Grantee
any right to continue in the Company’s employ or service nor limit in any way
the Company’s right to terminate the Grantee’s employment or other service at
any time for any reason.

 

7



--------------------------------------------------------------------------------

11. SEVERABILITY.

Except as provided for in Section 8.E, in the event that any provision of these
Standard Terms and Conditions is declared to be illegal, invalid or otherwise
unenforceable by a court of competent jurisdiction, such provision shall be
reformed, if possible, to the extent necessary to render it legal, valid and
enforceable, or otherwise deleted, and the remainder of these Standard Terms and
Conditions shall not be affected except to the extent necessary to reform or
delete such illegal, invalid or unenforceable provision.

 

12. HEADINGS.

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

 

13. FURTHER ASSURANCES.

Each party shall cooperate and take such action as may be reasonably requested
by another party in order to carry out the provisions and purposes of these
Standard Terms and Conditions.

 

14. BINDING EFFECT.

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

 

15. ELECTRONIC DELIVERY

By executing the Grant Notice, the Grantee hereby consents to the delivery of
information (including, without limitation, information required to be delivered
to the Grantee pursuant to applicable securities laws) regarding the Company and
the Affiliates the Plan, and the Restricted Shares via Company web site or other
electronic delivery.

 

16. DEFINITIONS

For purposes hereof, the following terms shall have the following meanings:

 

8



--------------------------------------------------------------------------------

  A. “Competitor” shall mean any person or entity that carries on business
activities in competition with the activities of the Company, including but not
limited to (i) suppliers of rotating equipment, services and solutions for
applications in the oil, gas, petrochemical and process industries including for
oil and gas production; high-pressure gas injection, gas lift and other
applications for enhanced oil recovery; natural gas production and processing;
gas liquefaction; gas gathering, transmission and storage; hydrogen, wet and
coker gas, synthesis gas, carbon dioxide and other applications for the
refining, fertilizer and petrochemical markets; (ii) several applications for
the armed forces; (iii) applications for general industrial markets such as
paper, steel, sugar, and distributed and independent power generation;
(iv) competing environmental solutions such as compressed air energy storage,
combined heat and power, air separations, bio fuels, and wave or wind energy; or
(v) servicing the Company’s installed base of equipment, and the installed base
of the Company’s class of equipment of other suppliers through the provision of
parts, repairs, overhauls, operation and maintenance, upgrades, revamps, applied
technology solutions, coatings, field services, technical support and other
extended services. The term “Competitor” specifically includes but is not
limited to the centrifugal turbo and reciprocating compressor, steam turbine,
rotating machinery, related aftermarket parts and services (including repairs,
revamps, re-rates, upgrades, applied technology, overhauls, remanufacturing,
installation and start-up) and other competing businesses of (x) GE Oil &
Gas/Nuovo Pignone, Siemens (including TurboCare), Solar Turbines, Inc.,
Rolls-Royce Group plc, Elliott Company, General Electric, Alstom, Mitsubishi
Heavy Industries, Hitachi, MAN Turbo, Hickham USA, Sulzer Turbo Services, Wood
Group, Burckhardt Compression, Neuman & Esser Group, Ariel Corp., Thomassen
Mitsui & Co., Ltd., Ebara, Shin Nippon Machinery Co. Ltd., Caterpillar Inc.,
Solar, Hoerbiger, or, if those corporate names are not formally correct, the
businesses commonly referred to by those names; and (y) the successors to,
assigns of, and affiliates of the persons or entities described in clause (x).

 

  B. “Confidential Information” shall mean, without limitation, all documents or
information, in whatever form or medium, or consisting of knowledge or
“know-how” whether or not recorded in any medium, concerning or evidencing
sales; costs; pricing; strategies; forecasts and long range plans; financial and
tax information; personnel information (including without limitation
compensation, other terms of employment, or performance other than as concerns
solely the Grantee); business, marketing and operational projections, plans, and
opportunities; and customer, vendor, and supplier information; but excluding any
such information that is or becomes generally available to the public other than
as a result of any unauthorized disclosure or breach of duty by the Grantee.

 

  C. “Good Reason” shall mean the Grantee’s resignation from employment from the
Company or its successor within sixty (60) days following the occurrence of
(i) a material reduction in the Grantee’s base salary; (ii) a material adverse
change in the Grantee’s responsibilities; or (iii) a required relocation of the
Grantee’s principal place of employment by more than fifty (50) miles from its
location as in effect immediately prior to the Change in Control; provided, that
the Grantee shall have provided written notice to the Company or its successor
of his or her intention to resign for Good Reason and the grounds therefor
within thirty (30) days following the occurrence of the event constituting Good
Reason, and the Company shall have failed to cure such event within thirty
(30) days of receiving such notice.

 

9



--------------------------------------------------------------------------------

  D. “Noncompetition Area” shall mean the following geographic areas to the
extent the Grantee’s duties and responsibilities for the Company take or took
place anywhere in or are or were directed at any part of: (i) any foreign
country in which the Company has provided, sold, or installed its services,
products, or systems or has definitive plans to provide, sell, or install its
services, products, or systems during the Grantee’s employment by the Company;
and (ii) any state or territory of the United States of America.

 

  E. “Restricted Activities” means:

 

  1. The Grantee, whether on his or her own behalf or on behalf of any other
individual, partnership, firm, corporation, or business organization, either
directly or indirectly soliciting, inducing, persuading, or enticing, or
assisting another to solicit, induce, persuade, or entice, any person who is
then employed by or otherwise engaged to perform services for the Company, or
any person who at the time of the Grantee’s conduct had been employed by the
Company within the previous 12 months, to leave that employment or cease
performing those services;

 

  2. The Grantee, whether on his or her own behalf or on behalf of any other
individual, partnership, firm, corporation, or business organization, either
directly or indirectly soliciting, inducing, persuading, or enticing, or
assisting another to solicit, induce, persuade, or entice, any person or entity
who is then a customer, supplier, or vendor of the Company to cease being a
customer, supplier, or vendor of the Company or to divert all or any part of
such person’s or entity’s business from the Company; and

 

  3. The Grantee, whether on his or her own behalf or on behalf of any other
individual, partnership, firm, corporation, or business organization, either
directly or indirectly soliciting, inducing, persuading, or enticing, or
assisting another to solicit, induce, persuade, or entice, any person or entity
who is a potential customer, supplier, or vendor of the Company, or at the time
of the Grantee’s conduct was a potential customer, supplier, or vendor of the
Company within the previous 12 months, not to become a customer, supplier, or
vendor of the Company or to divert all or any part of such person’s or entity’s
business from the Company; and

 

10



--------------------------------------------------------------------------------

  4. The Grantee’s association directly or indirectly, as an employee, officer,
director, agent, partner, stockholder, owner, member, representative, financial
contributor, or consultant, with any Competitor.

With respect to the post-Retirement Restriction Period, the Restricted
Activities in E.2 and E.3 extend only to a customer, supplier, or vendor or
prospective customer, supplier, or vendor with respect to whom or whose business
the Grantee has or had Confidential Information (including without limitation
knowledge of or participation in a bid, proposal, or offer); and the Restricted
Activities in E.4 extend only to a (x) the performance by the Grantee, directly
or indirectly, of the same or similar activities the Grantee performed for the
Company prior to Retirement or such other activities that by their nature are
likely to lead to the disclosure of Confidential Information; and (y) that take
place anywhere in, or are directed at any part of, the Noncompetition Area. The
“Restricted Activities” do not extend to the Grantee’s investment in stock or
other securities of a Competitor listed on a national securities exchange or
actively traded in the over-the-counter market if he or she and the members of
his or her immediate family do not, directly or indirectly, hold more than a
total of 5% of all such shares of stock or other securities issued and
outstanding.

 

  F. “Restriction Period” shall mean the period of the Grantee’s employment by
the Company and continuing through the date that is three years after the
Grantee’s Retirement.

 

  G. “Retirement” shall mean the Grantee’s voluntary termination of employment
or other service from the Company after the Grantee (i) has attained age sixty
and completed at least ten years of continuous service with the Company as of
the date of termination or (ii) has attained age sixty-five and completed at
least five years of continuous service, and in either event with the express
intent not to engage in any of the Restricted Activities after termination,
provided that the Grantee has provided the Committee at least one year’s advance
notice of such retirement.

 

11



--------------------------------------------------------------------------------

  H. “Serious Misconduct” shall mean the occurrence of any of the following:
(i) the material failure or refusal by the Grantee to perform his or her duties
to the Company or its successor (including, without limitation, the Grantee’s
inability to perform such duties as a result of alcohol or drug abuse, chronic
alcoholism or drug addiction) or to devote substantially all of his or her
business time, attention and energies to the performance of his or her duties to
the Company or its successor; (ii) any willful, intentional or grossly negligent
act by the Grantee having the effect of materially injuring the interest,
business or prospects of the Company or its successor or any of their
Affiliates; (iii) the material violation or material failure by the Grantee to
comply with the Company’s or its successor’s material published rules,
regulations or policies, as in effect from time to time; (iv) the Grantee’s
conviction of a felony offense or conviction of a misdemeanor offense involving
moral turpitude, fraud, theft or dishonesty; (v) any willful or intentional,
misappropriation or embezzlement of the property of the Company or its successor
or any of their Affiliates (whether or not a misdemeanor or felony); or (vi) a
material breach of Section 8 above by the Grantee; provided, however, that in
the event that the Company or its successor determines to terminate the
Grantee’s employment pursuant to clauses (i), (iii) or (vi) of this definition
of Serious Misconduct, such termination shall only become effective if the
Company or its successor shall first give the Grantee written notice of such
Serious Misconduct, which notice shall identify in reasonable detail the manner
in which the Company or its successor believes Serious Misconduct to exist and
indicates the steps required to cure such Serious Misconduct, if curable, and
the Grantee shall fail within thirty (30) days of such notice to substantially
remedy or correct the same.

 

12